DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
In claim 15 of lines 2, the occurrence of “a phase of the portion” should be amended to --- the phase of the portion ---
In claim 15 of lines 5, the occurrence of “the portion of” should be amended to --- the phase of the portion of ---
In claim 17 of lines 2-3, the occurrence of “a phase of a portion” should be amended to --- the phase of the portion ---
In claim 17 of lines 3, the occurrence of “a phase of the portion” should be amended to --- the phase of the portion ---
In claim 17 of lines 4, the occurrence of “a phase of a portion” should be amended to --- the phase of the portion ---
In claim 17 of lines 5, the occurrence of “a phase of” should be amended to --- the phase of the portion of---
Appropriate corrections are required.


35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 19-20 that recite(s) “antenna means; means for + Ving …” is being treated in accordance with 112 (f) because the function of mean for/unit is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “mean for/unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “mean for /unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 11 [0037] lines 1-6 to page 12 [0038] lines 1-10 of the specification discloses “with the foregoing in mind, there are many suitable communication devices that may include and use the transceiver circuitry described herein. Turning first to FIG.1, an electronic device 10 according to an embodiment of the present disclosure may include, among other things, a processor core complex 12 including one or more processor(s), memory 14, nonvolatile storage 16, a display 18, input structures 22, an input/output (I/O) interface 24, a network interface 26, and a power source 29 ---- It should be noted that the processor(s) 12 and other related items in FIG. 1 may be generally referred to herein as "data processing circuitry." Such data processing circuitry may be embodied wholly or in part as software, software, hardware, or any combination thereof.” corresponding to “mean for + Ving”. 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kord et al. [hereinafter as Kord], US 2019/0372190 A1 in view of Wang [hereinafter as Wang], US 2016/0087823 A1.
Regarding claim 1, Kord discloses wherein an electronic device for full duplex communications (Fig.1-2A [0090], mobile device 101, 102 implementing for full-duplex mode communication) comprising:
one or more antennas coupled to a first signal path and a second signal path (Fig.2A-B [0008], one or more antennas coupled to TX-ANT path/first signal path and RX-ANT path/second signal path and Fig.2A-B [0094], one or more antennas coupled to transmitting (TX) signal/first signal path and receiving (RX) signal/second signal path via circulator 213 and Fig.15A-D [0118], one or more antennas 214 coupled to TX-ANT path/first signal path and RX-ANT path/second signal path);
a first balun coupling the first signal path to the second signal path (Fig.21B [0124], a first balun of the RF baluns 2101-2103 is coupling the TX-ANT path/first signal path to the RX-ANT path/second signal path by differential circulator using a single circulator with differential filters 301 and Fig.26A-B [0130]-[0131], a first balun of the RF baluns is coupling to the first signal path and the second signal path at both the transmitted (Ptr) and isolated (Piso) port signaling path);
transmitter circuitry coupled to the first balun (Fig.21B [0124], TX transmitter circuitry coupled to the first balun of the RF baluns 2101-2103);
receiver circuitry coupled to the first balun opposite the transmitter circuitry (Fig.21B [0124], RX receiver circuitry coupled to the first balun of the RF baluns 2101-2103 opposite the transmitter circuitry and Fig.22A-B [0126]-[0127], RX receiver circuitry coupled to the first balun opposite the RX transmitter circuitry);
a bidirectional phase shifter disposed on the first signal path (Fig.21B&34A-B [0139]-[0140], reciprocal phase shifter 3406/bidirectional phase shifter are used to design/ disposed on the mixers 3400’ and 3400” in Fig.34B for the first signal path with a phase shift between the modulation frequencies which could be modified in Fig.2B mobile device for full-duplex transceiver); and
a non-reciprocal phase shifter disposed on the second signal path (Fig.34A-B [0139]-[0140], non-reciprocal phase shifter 3407 or 3405 are used to design/disposed on the bandpass filters 3401 and 3402 via switch 3405 for the second signal path with the phase difference between transmission in opposite directions by implementing/ modifying in Fig.2B mobile device for full-duplex transceiver). 
	Even though Kord discloses a non-reciprocal phase shifter disposed on the second signal path, in the same field of endeavor, Wang teaches wherein a non-reciprocal phase shifter disposed on the second signal path (Fig.8-11 [0108], a non-reciprocal radio frequency transceiver front end apparatus comprising: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths and a 90 degree phase shifted output coupled to said second input of said second TVTL/a non-reciprocal radio frequency phase shifter disposed on the second TVTL signal paths and  Fig.8-11 [0117], a non-reciprocal radio frequency transceiver front end apparatus comprising phase shifter coupled to/disposed on the second TVTL signal paths).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kord to incorporate the teaching of Wang in order to achieve increased levels of isolation with a non-uniform distribution of capacitor modulation coefficients. 
	It would have been beneficial to use a non-reciprocal radio frequency transceiver front end apparatus which comprises: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths, each TVTL having first and second inputs and an output; wherein each TVTL comprises a transmission line of distributed modulated capacitors (DMC); wherein said second input is configured for connection to receive the radio frequency signal and the first input of each TVTL is configured
for connection to a carrier source that provides a high frequency pumping signal to the TVTL for up-conversion in frequency; a first 90 degrees coupler having a zero degree
phase shifted output coupled to said second input of said first TVTL, and a 90 degrees phase shifted output coupled to said second input of said second TVTL as taught by Wang to have incorporated in the system of Kord to enhance the transceiver isolation and improve the robustness, the signal to interference and noise performance of the receiver. (Wang, Fig.1 [0015], Fig.8-11 [0108] and Fig.8-11 [0117])

Regarding claim 2, Kord and Wang disclose all the elements of claim 1 as stated above wherein Kord further discloses a first integrated circuit comprising the first balun, the transmitter circuitry, the receiver circuitry, the bidirectional phase shifter, and the non-reciprocal phase shifter (Fig.1-2A [0092], integrated circuit and Fig.21B [0124], a first balun of the RF baluns 2101-2103, TX transmitter circuitry, RX receiver circuitry, Fig.21B&34A-B [0139]-[0140], reciprocal phase shifter 3406/bidirectional phase shifter and Fig.34A-B [0139]-[0140], non-reciprocal phase shifter 3407 or 3405); and
a second integrated circuit coupled to the first integrated circuit via a single path (Fig.21A-B [0124], differential circuits of a second circuit coupled to the first circuit via a single path in all aspects to single-ended ones).

Regarding claim 3, Kord and Wang disclose all the elements of claim 1 as stated above wherein Kord further discloses a second balun coupled to the first balun via the first signal path and the second signal path (Fig.21B [0124], a second balun is coupled to the first balun of the RF baluns 2101-2103 via the TX-ANT path/first signal path to the RX-ANT path/second signal path by differential circulator using a single circulator with differential filters 301 and Fig.26A-B [0130]-[0131], a first balun of the RF baluns is coupling to a second balun via the first signal path and the second signal path at both the transmitted (Ptr) and isolated (Piso) port signaling path).

Regarding claim 4, Kord and Wang disclose all the elements of claim 1 as stated above wherein Kord further discloses the bidirectional phase shifter shifts a phase of a signal on the second signal path to correlate with a phase of a signal on the first signal path shifted by the non-reciprocal phase shifter (Fig.34A-B [0139]-[0140], the reciprocal phase shifter 3406/bidirectional phase shifter and the non-reciprocal phase shifter 3407 are correlating with the first signal path and the second signal path between the modulation frequencies and Fig.29-30 [0136], amplitude and phase noise in the modulation sources becomes strongly correlated at the terminals of the differential ports for a phase of the TX transmission signal and a phase of the RX receive signal).

Regarding claim 5, Kord and Wang disclose all the elements of claim 1 as stated above wherein Wang further discloses the non-reciprocal phase shifter shifts a phase of a signal received by the one or more antennas by +90 degrees and shifts a phase of a signal from the transmitter circuitry by -90 degrees (Fig.8-11 [0117], the non-reciprocal radio frequency transceiver front end apparatus phase shifter shifts a 90 degree phase shifted output to a phase of a signal with an antenna input and shifts a phase of a signal from the transmitter circuitry by negative -90 degrees phase difference between the two paths).

Regarding claim 6, Kord and Wang disclose all the elements of claim 1 as stated above wherein Kord further discloses the non-reciprocal phase shifter comprises a plurality of capacitors disposed in parallel, and wherein each capacitor of the plurality of capacitors is disposed in series with at least two transistors of a plurality of transistors (Fig.12A-C [0115], capacitors are in parallel, the non-reciprocal phase shifter 3407 or 3405 in Fig-34A-B comprises a plurality of capacitors and Fig.13A-B [0116], shunt capacitors Cm and the plurality of capacitors are in series with the transistors T1-T4).

Regarding claim 7, Kord and Wang disclose all the elements of claim 1 as stated above wherein Kord further discloses the bidirectional phase shifter comprises at least two capacitors disposed in parallel and an inductor coupled to and disposed between the at least two capacitors (Fig.12A-C& 13A-B [0115]-[0116], the reciprocal phase shifter 3406/bidirectional phase shifter comprises shunt capacitors Cm disposed in parallel and the delta connection of inductors Lo coupled to between the at least two capacitors).

Regarding claim 8, Kord and Wang disclose all the elements of claim 1 as stated above wherein Kord further discloses a combiner circuit coupled to the first signal path, the second signal path, and the one or more antennas (Fig.21B [0123]-[0124], differential circuits including amplifiers, mixers/combiner circuit, filters, etc. is coupling to the TX-ANT path/first signal path and the RX-ANT path/second signal path and the antennas and Fig.26A-B [0130]-[0131], single-ended (SE) circuit in the differential architecture is coupling to the first signal path and the second signal path at both the transmitted (Ptr) and isolated (Piso) port signaling path and the one or more antennas).

Regarding claim 9, Kord and Wang disclose all the elements of claim 8 as stated above wherein Kord further discloses an impedance matching circuit coupled to the combiner circuit and configured to correlate an impedance of the one or more antennas to an impedance of the first balun (Fig.21B [0123]-[0124], an impedance transformation/ matching circuit coupled to the amplifiers, mixers/combiner circuit and configured to correlate an impedance of the differential circulator with differential filters 301/one or more antennas to an impedance of the first balun of the baluns 2101-2103).

Regarding claim 10, Kord and Wang disclose all the elements of claim 8 as stated above wherein Kord further discloses the combiner circuit comprises at least one of a balun, a Wilkinson power divider, a T-line junction, and a node (Fig.21B [0123]-[0124], the combiner circuit of the differential circuits including amplifiers, mixers/combiner circuit, filters, etc. comprises at least one of a balun of the baluns 2101-2103).

Regarding claim 11, Kord and Wang disclose all the elements of claim 8 as stated above wherein Kord further discloses the combiner circuit is configured to combine a first transmission signal from the transmitter circuitry on the first signal path and a second transmission signal from the transmitter circuitry on the second signal path (Fig.34A-B [0140], the mixer/combining circuit is configured to combine the phase shifted by a different amount for each of the mixers 3400’ and 3400”/ the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path by connecting two of these mixers 3400 with the phase shift between the modulation frequencies (fm, Ɵ1 and fm, Ɵ2) leads to a non-reciprocal phase shifter 3407). Additionally, Wang discloses the combiner circuit is configured to combine a first transmission signal from the transmitter circuitry on the first signal path and a second transmission signal from the transmitter circuitry on the second signal path (Fig.8-11 [0117], the combining circuit is configured to combine the two paths/the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path into a combined signal at the antenna port with zero phase difference).

Regarding claim 12, Kord discloses wherein an electronic device (Fig.1-2A [0090], mobile device 101, 102) comprising:
one or more antennas (Fig.2A-B [0090], one or more antennas 205);
a transmit circuit configured to transmit a transmission signal via the one or more antennas (Fig.2A-B [0090], a transmitter 203/ transmit circuit configured to transmit a transmission signal via the one or more antennas 205);
a receive circuit configured to receive a receive signal via the one or more antennas (Fig.2A-B [0090], a receiver 204/receive circuit configured to receive a receive signal via the one or more antennas 205);
an isolation circuit coupled to the one or more antennas, the transmit circuit, and the receive circuit, the isolation circuit configured to isolate the transmit circuit from the receive signal and to isolate the receive circuit from the transmission signal (Fig.21B [0124], a balun of the RF baluns 2101-2103/an isolation circuit is coupling to the TX-ANT and the RX-ANT/one or more antennas, the transmitter/transmit circuit, and the receiver/receive circuit, the balun isolation circuit configured to differentiate/isolate the transmit circuit from the receive signal and to isolate the receive circuit from the transmission signal by differential circulator using a single circulator with differential filters 301 in the differential circuit and Fig.26A-B [0130]-[0131], the RF baluns 2101-2103/an isolation circuit is isolating the transmission signal and the receive signal at both the transmitted (Ptr) and isolated (Piso) ports for an incident signal), the isolation circuit configured to couple to the one or more antennas via a first signal path, and the isolation circuit configured to couple to the one or more antennas via a second signal path (Fig.21B [0124], one of the RF baluns 2101-2103/isolation circuit is coupling the one or more antennas via TX-ANT path/first signal path and one of the RF baluns 2101-2103/isolation circuit is coupling the one or more antennas via RX-ANT path/second signal path by differential circulator using a single circulator with differential filters 301 and Fig.26A-B [0130]-[0131], a balun of the RF baluns is coupling to the first signal path and the second signal path at both the transmitted (Ptr) and isolated (Piso) port signaling path); and
a non-reciprocal phase shifter disposed on the first signal path and configured to shift a phase of at least a portion of the transmission signal therethrough by a first phase amount and configured to shift a phase of at least a portion of the receive signal
therethrough by a second phase amount (Fig.34A-B [0139]-[0140], non-reciprocal phase shifter 3407 or 3405 are used to design/disposed on the bandpass filters 3401 and 3402 via switch 3405 for the first signal path with the phase difference between transmission in opposite directions by implementing/modifying in Fig.2B mobile device for full-duplex transceiver and the modulation frequency signal is phase shifted by a different amount (i.e., a first phase amount and second a second phase amount) for each of the mixers 3400’ and 3400”).
	Even though Kord discloses a non-reciprocal phase shifter disposed on the first signal path and configured to shift a phase of at least a portion of the transmission signal therethrough by a first phase amount and configured to shift a phase of at least a portion of the receive signal therethrough by a second phase amount, in the same field of endeavor, Wang teaches wherein a non-reciprocal phase shifter disposed on the first signal path and configured to shift a phase of at least a portion of the transmission signal therethrough by a first phase amount and configured to shift a phase of at least a portion of the receive signal therethrough by a second phase amount (Fig.8-11 [0108], a non-reciprocal radio frequency transceiver front end apparatus comprising: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths and a 90 degree phase shifted output coupled to said second input of said second TVTL/ a non-reciprocal radio frequency phase shifter disposed on the first signal path of two time-varying transmission line (TVTL) paths and a first 90 degree coupler configured to shift a zero degree phase of at least a portion of the transmission signal output by a first TVTL/first phase amount and configured to shift a 90 degree phase of at least a portion of the receive signal output by a second TVTL/second phase amount and Fig.8-11 [0117], a non-reciprocal radio frequency transceiver front end apparatus comprising phase shifter coupled to/disposed on the first signal path of two TVTL paths and a first 90 degree coupler configured to shift a zero degree phase of at least a portion of the transmission radio frequency signal output by a first TVTL/first phase amount and configured to shift a 90 degree phase of at least a portion of the receive radio frequency signal output by a second TVTL/second phase amount).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kord to incorporate the teaching of Wang in order to achieve increased levels of isolation with a non-uniform distribution of capacitor modulation coefficients.  
	It would have been beneficial to use a non-reciprocal radio frequency transceiver front end apparatus which comprises: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths, each TVTL having first and second inputs and an output; wherein each TVTL comprises a transmission line of distributed modulated capacitors (DMC); wherein said second input is configured for connection to receive the radio frequency signal and the first input of each TVTL is configured for connection to a carrier source that provides a high frequency pumping signal to the TVTL for up-conversion in frequency; a first 90 degree coupler having a zero degree
phase shifted output coupled to said second input of said first TVTL, and a 90 degree phase shifted output coupled to said second input of said second TVTL; and wherein an upconverted received signal and transmitted signal are physically separated into different ports, so that transmitted signals cancel at said receive port while the received signals add at the receive port to provide another level of isolation beyond that available in a single DMC, while simultaneously operating a transmitter and receiver sharing an antenna as taught by Wang to have incorporated in the system of Kord to enhance the transceiver isolation and improve the robustness, the signal to interference and noise performance of the receiver. (Wang, Fig.1 [0015], Fig.8-11 [0108] and Fig.8-11 [0117])

Regarding claim 13, Kord and Wang disclose all the elements of claim 12 as stated above wherein Kord further discloses the non-reciprocal phase shifter comprises a plurality of capacitors disposed in parallel, and wherein each capacitor of the plurality of capacitors is disposed in series with at least two transistors of a plurality of transistors (Fig.12A-C [0115], capacitors are in parallel, the non-reciprocal phase shifter 3407 or 3405 in Fig-34A-B comprises a plurality of capacitors and Fig.13A-B [0116], shunt capacitors Cm and the plurality of capacitors are in series with the transistors T1-T4).

Regarding claim 14, Kord and Wang disclose all the elements of claim 12 as stated above wherein Wang further discloses the first phase amount is -90 degrees and the second phase amount is +90 degrees (Fig.8-11 [0117], the first phase signal is negative -90 degrees phase amount and the second phase signal is a 90 degrees phase amount).

Regarding claim 17, Kord and Wang disclose all the elements of claim 12 as stated above wherein Kord further discloses a bidirectional phase shifter disposed on the second signal path and configured to correlate a phase of a portion of the transmission signal therethrough to a phase of the portion of the transmission signal on the first signal path and configured to shift a phase of a portion of the receive signal therethrough to a phase of the receive signal on the first signal path (Fig.34A-B [0139]-[0140], the reciprocal phase shifter 3406/bidirectional phase shifter and the non-reciprocal phase shifter 3407 are correlating with the first signal path and the second signal path between the modulation frequencies and configured to shift a phase of the TX transmission signal and a phase of the RX receive signal on the first signal path for each of the mixers 3400’ and 3400” and Fig.29-30 [0136], amplitude and phase noise in the modulation sources becomes strongly correlated at the terminals of the differential ports for a phase of the TX transmission signal and a phase of the RX receive signal).

Regarding claim 18, Kord and Wang disclose all the elements of claim 17 as stated above wherein Kord further discloses the bidirectional phase shifter comprises at least two capacitors disposed in parallel and an inductor coupled to and disposed between the at least two capacitors (Fig.12A-C& 13A-B [0115]-[0116], the reciprocal phase shifter 3406/bidirectional phase shifter comprises shunt capacitors Cm disposed in parallel and the delta connection of inductors Lo coupled to between the at least two capacitors).

Regarding claim 19, Kord discloses wherein an electronic device (Fig.1-2A [0090], mobile device 101, 102), comprising:
antenna means (Fig.2A-B [0090], one or more antennas 205);
means for transmitting a transmission signal via the antenna means (Fig.2A-B [0090], a transmitter 203/ transmit circuit configured to transmit a transmission signal via the one or more antennas 205);
means for receiving a receive signal via the antenna means (Fig.2A-B [0090], a receiver 204/receive circuit configured to receive a receive signal via the one or more antennas 205);
means for isolating the transmitting means from the receive signal and for isolating the receiving means from the transmission signal (Fig.21B [0124], a balun of the RF baluns 2101-2103/an isolation circuit is coupling to the TX-ANT and the RX-ANT/one or more antennas, the transmitter/transmit circuit, and the receiver/receive circuit, the balun isolation circuit configured to differentiate/isolate the transmit circuit from the receive signal and to isolate the receive circuit from the transmission signal by differential circulator using a single circulator with differential filters 301 in the differential circuit and Fig.26A-B [0130]-[0131], the RF baluns 2101-2103/an isolation circuit is isolating the transmission signal and the receive signal at both the transmitted (Ptr) and isolated (Piso) ports for an incident signal), the isolating means coupled to a first signal path and a second signal path (Fig.21B [0124], one of the RF baluns 2101-2103/isolation circuit is coupling the one or more antennas via TX-ANT path/first signal path and one of the RF baluns 2101-2103/ isolation circuit is coupling the one or more antennas via RX-ANT path/second signal path by differential circulator using a single circulator with differential filters 301 and Fig.26A-B [0130]-[0131], a balun of the RF baluns is coupling to the first signal path and the second signal path at both the transmitted (Ptr) and isolated (Piso) port signaling path);
means for shifting a phase of a first portion of the transmission signal on the first signal path to generate a shifted first portion of the transmission signal on the first signal path (Fig.21B&34A-B [0139]-[0140], reciprocal phase shifter 3406/bidirectional phase shifter are shifting a phase of a first portion of the transmission signal on the mixers 3400’ and 3400” in Fig.34B for the first signal path to output a phase shift between the modulation frequencies by implementing in Fig.2B mobile device for full-duplex transceiver);
means for shifting a phase of a second portion of the transmission signal on the second signal path to generate a shifted second portion of the transmission signal on the second signal path (Fig.34A-B [0139]-[0140], non-reciprocal phase shifter 3407 or 3405/isolator are shifting a phase of a second portion of the transmission signal on the bandpass filters 3401 and 3402 via switch 3405/ for the second signal path to output the phase difference between transmission in opposite directions by implementing/ modifying in Fig.2B mobile device for full-duplex transceiver); and
means for constructively combining the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path into a combined signal (Fig.34A-B [0140], combining the phase shifted by a different amount for each of the mixers 3400’ and 3400”/ the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path by connecting two of these mixers 3400 with the phase shift between the modulation frequencies (fm, Ɵ1 and fm, Ɵ2) leads to a non-reciprocal phase shifter 3407).
	Even though Kord discloses means for shifting a phase of a first portion of the transmission signal on the first signal path to generate a shifted first portion of the transmission signal on the first signal path; means for shifting a phase of a second portion of the transmission signal on the second signal path to generate a shifted second portion of the transmission signal on the second signal path; and means for constructively combining the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path into a combined signal, in the same field of endeavor, Wang teaches wherein means for shifting a phase of a first portion of the transmission signal on the first signal path to generate a shifted first portion of the transmission signal on the first signal path (Fig.8-11 [0108], a non-reciprocal radio frequency transceiver front end apparatus comprising: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths and a 90 degree phase shifted output coupled to said second input of said second TVTL/ a non-reciprocal radio frequency phase shifter is shifting a zero degree phase of at least a portion of the transmission signal on the first signal path of two time-varying transmission line (TVTL) paths and a first 90 degree coupler configured to output/generate a shifted first portion of the transmission signal on the TVTL path and Fig.8-11 [0117], phase shifter of a non-reciprocal radio frequency transceiver front end apparatus is shifting a zero degree phase of at least a portion of the transmission radio frequency signal on the first signal path of two TVTL paths and a first 90 degree coupler configured to output/generate a shifted first portion of the transmission signal on the first TVTL path); means for shifting a phase of a second portion of the transmission signal on the second signal path to generate a shifted second portion of the transmission signal on the second signal path (Fig.8-11 [0108], a non-reciprocal radio frequency transceiver front end apparatus comprising: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths and a 90 degree phase shifted output coupled to said second input of said second TVTL/ a non-reciprocal radio frequency phase shifter is shifting a 90 degree phase of a second portion of the transmission signal on the second signal path of two time-varying transmission line (TVTL) paths and a second 90 degree coupler configured to out/ generate a shifted second portion of the transmission signal on the second signal path and Fig.8-11 [0117], phase shifter of a non-reciprocal radio frequency transceiver front end apparatus is shifting a 90 degree phase of at least a portion of the transmission radio frequency signal on the second signal path of two TVTL paths and a second 90 degree coupler configured to output/generate a shifted second portion of the transmission signal on the second TVTL path);
and means for constructively combining the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path into a combined signal (Fig.8-11 [0117], combining the two paths/the shifted first portion of the transmission signal on the first signal path and the shifted second portion of the transmission signal on the second signal path into a combined signal at the antenna port with zero phase difference).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kord to incorporate the teaching of Wang in order to achieve increased levels of isolation with a non-uniform distribution of capacitor modulation coefficients. 
	It would have been beneficial to use a non-reciprocal radio frequency transceiver front end apparatus which comprises: at least a first and second time-varying transmission line (TVTL) providing two TVTL paths, each TVTL having first and second inputs and an output; wherein each TVTL comprises a transmission line of distributed modulated capacitors (DMC); wherein said second input is configured for connection to receive the radio frequency signal and the first input of each TVTL is configured for connection to a carrier source that provides a high frequency pumping signal to the TVTL for up-conversion in frequency; a first 90 degrees coupler having a zero degree
phase shifted output coupled to said second input of said first TVTL, and a 90 degree phase shifted output coupled to said second input of said second TVTL; and wherein an upconverted received signal and transmitted signal are physically separated into different ports, so that transmitted signals cancel at said receive port while the received signals add at the receive port to provide another level of isolation beyond that available in a single DMC, while simultaneously operating a transmitter and receiver sharing an antenna as taught by Wang to have incorporated in the system of Kord to enhance the transceiver isolation and improve the robustness, the signal to interference and noise performance of the receiver. (Wang, Fig.1 [0015], Fig.8-11 [0108] and Fig.8-11 [0117])

Regarding claim 20, Kord and Wang disclose all the elements of claim 19 as stated above wherein Kord further discloses the means for shifting the phase of the first portion of the transmission signal on the first signal path comprises a nonreciprocal phase shifting means (Fig.34A-B [0139]-[0140], shifting the first signal path for TX transmission signal includes the non-reciprocal phase shifter 3407).



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kord et al. [hereinafter as Kord], US 2019/0372190 A1 in view of Wang [hereinafter as Wang], US 2016/0087823 A1 further in view of Yi et al. (provisional application No. 62/984136 filed on 03/02/2020) [hereinafter as Yi], US 2021/0273773 A1.
Regarding claim 15, Kord and Wang disclose all the elements of claim 12 as stated above wherein Wang further discloses a bidirectional phase shifter disposed on the first signal path and configured to shift a phase of the portion of the transmission signal therethrough by a third phase amount and shift the portion of the receive signal therethrough by a fourth phase amount (Fig.8-11 [0128]-[0130], Monolithic Microwave Integrated Circuit (MMIC) or Radio Frequency Integrated Circuit (RFIC) bidirectional phase shifter is coupling at least two time-varying transmission lines (TVTLs) (i.e., the first signal path) between 90 degree couplers in a balanced structure and configured to shift a phase of the portion of the upconverted transmission signal by a 90 degrees/third phase amount and shift the portion of the upconverted receive signal by a 90 degrees/ fourth phase amount and Fig.8-11 [0117], configured to shift a 90 degree/ third phase amount phase shift for connection to a transmit port and a 90 degree/fourth phase amount phase shifted output coupled to second TVTL).
	Even though Kord Wang discloses a bidirectional phase shifter disposed on the first signal path and configured to shift a phase of the portion of the transmission signal therethrough by a third phase amount and shift the portion of the receive signal therethrough by a fourth phase amount, in the same field of endeavor, Yi teaches wherein a bidirectional phase shifter disposed on the first signal path and configured to shift a phase of the portion of the transmission signal therethrough by a third phase amount and shift the portion of the receive signal therethrough by a fourth phase amount (Fig.7 [0063], bidirectional frequency converter phase shifter coupled to/ disposed on each of the four signal paths/the first signal path and configured to shift a phase of the portion of the TX transmission signal by different degree values/90 degrees third phase amount and shift the portion of the RX receive signal by different degree values/90 degrees fourth phase amount). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kord and Wang to incorporate the teaching of Yi in order to provide improved impedance matching.
	It would have been beneficial to use a four-path bi-directional frequency converter circuit where each of the four signal paths shifts the phase of the signal by ϕM=0°, 90°, 180°, and 270°, respectively. T the bi-directional frequency converter may have more or fewer signal paths, and may shift the phase of the RX and TX signals by different degree values as taught by Yi to have incorporated in the system of Kord and Wang to provide an impedance or attenuation signal path between the first and second ports. (Yi, Fig.4 [0054] and Fig.7 [0063])

Regarding claim 16, Kord, Wang and Yi disclose all the elements of claim 15 as stated above wherein Wang further discloses the third phase amount is +90 degrees and the fourth phase amount is +90 degrees (Fig.8-11 [0117], the third phase amount phase shift is 90 degrees and the fourth phase amount phase shift output is 90 degrees). Additionally, Yi discloses wherein the third phase amount is +90 degrees and the fourth phase amount is +90 degrees (Fig.7 [0063], the third phase amount phase shift is 90 degrees and the fourth phase amount phase shift output is 90 degrees and Fig.4 [0053], the phase shift 90 degrees/third phase amount and the phase shift output 90 degrees/ fourth phase amount).


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pasternak et al. (U.S Patent No.: US 6937666 B2) teaches Wideband Digital Radio with Transmit Modulation Cancellation.

Goel et al. (U.S Patent No.: US 9490866 B2) teaches Passive Leakage Cancellation Networks for Duplexers and Coexisting Wireless Communication Systems.

Hou et al. (U.S Patent No.: US 10270149 B2) teaches Circulator Device with Two Magnet-Free Circulators.

Nagulu et al. (Pub. No.: US 2021/0384600 A1) teaches Magnetic-Free Non-Reciprocal Circuits based on Sub-Harmonic Spatio-Temporal Conductance Modulation.

BI et al. (Pub. No.: US 2021/0349191 A1) teaches Lidar System based on Silicon-based Integrated Magneto-Optical Circulator.

Zhang et at. (Pub. No.: US 2014/0327594 A1) teaches Apparatus and Method for Matching Impedance.

Nagulu et al. (Pub. No.: US 2021/0242552 A1) teaches Circuits and Methods for Circulators Including a Plurality of Cancellation Paths.

Askar et al. (Pub. No.: US 2020/0244301 A1) teaches Full-Duplex Transceiver Apparatus.

Cox et al. (Pub. No.: US 2019/0326946 A1) teaches Same-Aperture Any-Frequency Simultaneous Transmit and Receive Communication System.

Natarajan et al. (Pub. No.: US 2019/0319681 A1) teaches Share-Antenna Interface Apparatus for Simultaneous Transmit and Receive.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414